Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

 

Exhibit 10.24AL

 

 

NINETIETH AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

TIME WARNER CABLE INC.

 

 

 

This Ninetieth Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and Time Warner Cable Inc. (“TWC”).  Upon
execution of this Amendment by TWC and CSG, the effective date of this Amendment
is August 1, 2014 (the "Effective Date"). CSG and TWC entered into a certain CSG
Master Subscriber Management System Agreement executed March 13, 2003, and
effective as of April 1, 2003, as amended (the “Agreement”), and now desire to
further amend the Agreement in accordance with the terms and conditions set
forth in this Amendment.  If the terms and conditions set forth in this
Amendment shall be in conflict with the Agreement, the terms and conditions of
this Amendment shall control.  Any terms in initial capital letters or all
capital letters used as a defined term but not defined in this Amendment, shall
have the meaning set forth in the Agreement.  Upon execution of this Amendment
by the parties, any subsequent reference to the Agreement between the parties
shall mean the Agreement as amended by this Amendment.  Except as amended by
this Amendment, the terms and conditions set forth in the Agreement shall
continue in full force and effect according to their terms.

 

 

CSG and TWC agree to the following as of the Effective Date:

 

1.

Pursuant to the terms and conditions of the Agreement, which includes Exhibit
C-4 to the Agreement and the Seventy-fifth Amendment (CSG document number
2503407) to the Agreement executed effective as of August 1, 2013 (“75th
Amendment”), TWC agrees to purchase *** (*) Video View Block of ******* Video
Views.

 

2.

Following execution of this Amendment by the Parties, CSG shall invoice TWC the
amount of $********** for the Video View Block referenced in Section 1
above.  The Video Views within such Video View Block shall expire if not
consumed by Customers within the Consumption Period. For avoidance of doubt, the
Consumption Period for such Video View Block commences upon the Effective Date.

 

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the date indicated below.

 

TIME WARNER CABLE INC. (“TWC”)

CSG SYSTEMS, INC. (“CSG”)

 

 

By:  /s/ Jason Barbrow

 

By:  /s/ Joesph T. Ruble

 

Name: Jason Barbrow

 

Name:  Joseph T. Ruble

 

Title:  Vice President

 

Title:  EVP,CAO & General Counsel

 

Date: August 18, 2014

 

Date: 25 August 2014

 

             